DETAILED ACTION
1. Applicant's response, filed 4 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3. Applicant’s acknowledgement of the restriction requirement and affirmation of the election of species without traverse in the Office action mailed 4 January 2021 in the response filed 4 March 2021 is acknowledged.

Claim Status
4. Claims 1-20 are currently pending.
Claims 7-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2021.
Claims 1-6, 12-14 and 16-20 are currently pending and under examination herein.
Claims 1-6, 12-14 and 16-20 are rejected.

Information Disclosure Statement
5. Applicant requested that the references that were crossed-through on the 19 September 2017 IDS returned with the outstanding Office action be considered (pg. 8, para. 6 of Applicant’s Remarks). However, the references that were crossed-through on the 19 September 

6. The Information Disclosure Statement filed on 29 April 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
7. The drawings filed 22 March 2018 are accepted. The objection to the drawings is withdrawn in view of the amendment to the specification filed 4 March 2021.

Claim Objections
 8. The objections to claims 2 and 14 are withdrawn in view of the claim amendments filed 4 March 2021.

Claim Interpretation
9. Claim 20 recites a non-transitory computer-readable medium containing instructions that comprise transmitting the message to an insulin pump and causing the insulin pump to deliver insulin based at least partially on the modified blood glucose level. As the invention is instructions on a non-transitory computer readable medium, the insulin pump itself is not part of the claimed invention. Therefore, the limitation of causing the insulin pump to deliver insulin based at least partially on the modified blood glucose level is an intended use of the message transmitted via the instructions and not a component of the claimed invention itself.

Claim Rejections - 35 USC § 112
10. The rejection of claims 2-5 and 12-13 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 4 March 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 20 recites determining an estimated variability in the blood glucose levels over the diurnal period for the plurality of days and modifying, based on the estimated variability in the blood glucose level, a target blood glucose level to a modified target blood glucose level; and generating a message to deliver insulin during the diurnal period based on the modified target blood glucose level.
These recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. While claim 20 recites that these steps are computer-implemented on a non-transitory computer readable medium, there are no additional limitations that indicate that this computer-readable medium requires anything other than carrying out the recited mental process or mathematical concept in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claim 20 recites an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, Claim 20 recites the following additional elements:
The steps being stored on a non-transitory computer readable medium to be carried out by a computer, receiving blood glucose level readings from a blood glucose monitor over a diurnal period for each of a plurality of days, transmitting the message to an insulin pump.
Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for receiving and transmitting data equate to necessary data gathering and outputting steps that the courts have found to be insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). While the transmitted message includes an intended use of causing an insulin pump to deliver insulin, this is merely an intended use of the message created by the operations of the non-transitory computer readable medium and is not an additional element of the claimed invention, therefore it cannot integrate the recited judicial exception into a practical application. As such, claim 20 is directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment or insignificant extra-solution activity. Claim 20 recites the following additional elements:
The steps being stored on a non-transitory computer readable medium to be carried out by a computer, receiving blood glucose level readings from a blood glucose monitor over a diurnal period for each of a plurality of days, transmitting the message to an insulin pump.
As discussed above, there are no additional limitations to indicate that the claimed non-transitory computer readable medium requires anything other than generic computer Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for receiving and transmitting data equate to necessary data gathering and outputting steps that the courts have found to be insignificant extra-solution activity in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). While the transmitted message includes an intended use of causing an insulin pump to deliver insulin, this is merely an intended use of the message created by the operations of the non-transitory computer readable medium and is not an additional element of the claimed invention, therefore it cannot provide significantly more than the recited judicial exception itself. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claim 20 is not patent eligible.

Response to Arguments
12. Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive. Applicant asserts that the claim amendments render the rejection of claim 20 under 35 U.S.C. 101 moot (pg. 9, para. 1 of Applicant’s Remarks). This argument is not persuasive. As discussed above, the claim amendments merely add insignificant extra-solution activity of transmitting a message with an intended use of affecting an insulin pump that is not a part of the claimed invention itself. Therefore, the claims do not recite patent eligible subject matter, as discussed in the above rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. Claims 1, 12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rack-Gomer et al. (US 2015/0289823 A1; previously cited). The italicized text corresponds to the instant claim limitations. Any newly recited portions herein are necessitated by claim amendment.
With respect to claim 1, Rack-Gomer et al. discloses a method of determining and/or calculating a glycemic urgency index (GUI) that is based in part on a measured blood glucose level and includes consideration of other factors (para. [0007]; A method comprising). Rack-Gomer et al. discloses that the method includes measuring blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0012]-[0013], [0020]-[0027], [0067]-[0073], [0168], Figs. 9-10; obtaining blood glucose level readings over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]; determining an estimated variability of the blood glucose levels over the diurnal period for the plurality of days). Rack-Gomer et al. discloses that  modifying, based on the estimated variability of the blood glucose level, a target blood glucose level to a modified target blood glucose level). Rack-Gomer et al. discloses that the method and system include an insulin pump and that the GUI can be transformed into a pump action that is transmitted to the integrated pump to deliver insulin (paras. [0009], [0037], [0051]-[0052], [0322]; delivering insulin, using an insulin pump, during the diurnal period based on the modified target blood glucose level).
Regarding claim 12, Rack-Gomer et al. discloses utilizing the patterns from older glucose measurements, including recent historic data from minutes or hours prior to the current measured data, to determine a pattern to affect the GUI value by identifying levels that match the determined pattern for the specific time of day and that the GUI is then used to affect the pump action for delivering insulin (paras. [0009], [0037], [0051]-[0052], [0140], [0164]-[0166], [0322]; delivering insulin during an adjacent diurnal period in the same direction based at least partially on the modified target blood glucose level and to smooth changes in target blood glucose targets between adjacent diurnal periods
Concerning claim 14, Rack-Gomer et al. discloses dividing historic data into recent historic and older historic data and weighting the recent historic data within the current trending analysis more than the older historic data (paras. [0140]-[0141], [0265], Table 1; wherein determining an estimated variability in the blood glucose levels over the diurnal period for the plurality of days includes weighting the blood glucose levels from more recent days of the plurality of days more heavily than the blood glucose levels from older days of the plurality of days.
a glucose sensor configured to generate blood glucose level readings). Rack-Gomer et al. discloses that the system includes an insulin pump and that the GUI can influence pump actions, including receiving the urgency index and a pump action to the insulin pump (para. [0009], [0037], [0051]-[0052], [0067]-[0073], [0113], [0322]; an insulin pump configured to deliver insulin based on a message). Rack-Gomer et al. discloses that the system includes an application running on a mobile device that determines the GUI based on the received data that includes blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0008], [0012]-[0014], [0168], Figs. 9-10; a control device configured to: obtain blood glucose level readings over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]; determine an estimated variability in the blood glucose levels over the diurnal period for the plurality of days). Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI (paras. [0164]-[0166]; modify, based on the estimated variability in the blood glucose level, a target blood glucose level to a modified target blood glucose level). Rack-Gomer et al. discloses that the system provides an alert or alarm in the GUI reaches a predetermined threshold (paras. [0009], [0037], [0051]-[0052], [0322], generate a message to deliver insulin during the diurnal period based on the modified target blood glucose level.
wherein the control device is one of a mobile computing device, a remote server, and control circuitry).
With respect to claim 18, Rack-Gomer et al. discloses that the system includes an insulin pump and that the GUI can influence pump actions (paras. [0009], [0037], [0051]-[0052], [0322]; wherein the message includes instructions to control circuitry to utilize the modified target blood glucose level in controlling delivery of insulin.
Regarding claim 19, Rack-Gomer et al discloses that the sensor includes a continuous glucose monitor (paras. [0011], [0111], [0119]-[0121]; wherein the glucose sensor includes a continuous glucose monitor (CGM)
Concerning claim 20, Rack-Gomer et al. discloses that the software for the claimed method and system may be stored on a computer-readable medium (para. [0341]; A non-transitory computer-readable medium containing instructions that, when executed by a processor, are configured to perform operations, the operations comprising). Rack-Gomer et al. discloses that the method includes measuring blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0012]-[0013], [0020]-[0027], [0067]-[0073], [0168], Figs. 9-10; receiving blood glucose level readings from a blood glucose monitor over a diurnal period for each of a plurality of days). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (para. [0008], [0012]-[0013], [0024], [0164]-[0166]; determining an estimated variability in the blood glucose levels over the diurnal period for the plurality of day). Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the  modifying, based on the estimated variability in the blood glucose level, a target blood glucose level to a modified target blood glucose level; Rack-Gomer et al. discloses that the system provides an alert or alarm in the GUI reaches a predetermined threshold as well as transmitting the stored GUI to an integrated pump and transmitting a pump action to the pump (paras. [0009], [0037], [0051]-[0052], [0322]; generating a message to deliver insulin during the diurnal period based on the modified target blood glucose level; and transmitting the message to an insulin pump and causing the insulin pump to deliver insulin based at least partially on the modified blood glucose level).

Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.
14. Applicant asserts that Rack-Gomer does not describe modifying, based on the estimated variability of the blood glucose level, a target blood glucose level to a modified target blood glucose level and delivering insulin, using an insulin pump, during the diurnal period based on the modified target blood glucose level in claims 1, 16 and 20 (pg. 9, para. 3 to pg. 11, para. 2 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI at paras. [0164]-[0166]. This limitation is equivalent to modifying, based on the estimated variability of the blood glucose level, a target blood glucose level to a modified target blood glucose level because the claim requires using the determined patterns of glucose values, which corresponds to the estimated variability, to alter the baseline blood glucose value for a specific time period that affects the 

15. Applicant asserts that claims 12, 14 and 17-19 are allowable for the same reasons as claims 1, 16 and 20 (pg. 11, para. 3 of Applicant’s Remarks). This argument is not persuasive for the same reasons given above regarding claims 1, 16 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16. Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (US 2015/0289823 A1; previously cited) in view of Budiman et al. (2014/0350369 A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Pertaining to claims 2-6, Rack-Gomer et al. discloses a method of determining and/or calculating a glycemic urgency index (GUI) that is based in part on a measured blood glucose level and includes consideration of other factors (para. [0007]). Rack-Gomer et al. discloses that the method includes measuring blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0012]-[0013], [0020]-[0027], [0067]-[0073], [0168], Figs. 9-10). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]). Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI (paras. [0164]-[0166]). Rack-Gomer et al. discloses that the method and system include an insulin pump and that the GUI can be transformed into a pump action that is transmitted to the integrated pump to deliver insulin (paras. [0009], [0037], [0051]-[0052], [0322]). Rack-Gomer et al. discloses that the target values are in a range (Figs. 9-11).
Rack-Gomer et al. is silent to determining a measure of dispersion for the blood glucose level readings for the diurnal period for each of the plurality of days and determining an approximate percentage of blood glucose measurements expected to fall below a threshold glucose level in claim 2; wherein modifying comprises incrementally increasing the target blood glucose level if the determined approximate percentage exceeds a threshold percentage, with the provision that the target blood glucose level is capped at a maximum target blood glucose 
As to claim 2, Budiman et al. discloses a system and method for determining a glucose control assessment based on median and variability of glucose for particular times of day that include a measure of dispersion and a percentage of blood glucose measurements expected to fall below a threshold glucose level (abstract, Figs. 1-4D, 7, paras. [0023]-[0025], [0085]-[0121], [0162]-[0197]).
With respect to claim 3, Budiman et al. discloses incrementally increasing the target blood glucose level if the percentage exceeds and threshold but capping the target blood glucose at a maximum (Fig. 21; [0138]-[0157]
Regarding claim 4, Budiman et al. discloses that the threshold for probability of the low glucose values exceeding a threshold is defined by a user (para. [0088]).
Concerning claim 5, Budiman et al. discloses a system and method for determining a glucose control assessment based on median and variability of glucose for particular times of day that include a measure of dispersion and a percentage of blood glucose measurements expected to fall below a threshold glucose level (abstract, Figs. 1-4D, paras. [0023]-[0025], [0085]-[0121]; [0162]-[0167]).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Budiman et al. discloses that their method reduces glucose variability and hypoglycemic episodes (para. prima facie obvious.

17. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rack-Gomer et al. (US 2015/0289823 A1; previously cited) in view of Bell et al. (2012/0246406 A1; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Pertaining to claim 13, Rack-Gomer et al. discloses a method of determining and/or calculating a glycemic urgency index (GUI) that is based in part on a measured blood glucose level and includes consideration of other factors (para. [0007]). Rack-Gomer et al. discloses that the method includes measuring blood glucose level readings over a diurnal period for each of a plurality of days (paras. [0012]-[0013], [0020]-[0027], [0067]-[0073], [0168], Figs. 9-10). Rack-Gomer et al. discloses determining or calculating a rate of change of the glucose levels, an acceleration of the glucose concentrations, deviations from normal glucose patterns or durations over which glucose values are within a predetermined range (paras. [0008], [0012]-[0013], [0024], [0164]-[0166]). Rack-Gomer et al. discloses that the patterns of glucose values may be determined and employed to inform a baseline that is used to determine significant excursion and that these patterns can be varied based on the time of day, such as taking into account in the pattern a lower glucose level in the morning and a higher glucose level afternoon and using this to affect the determination of the GUI (paras. [0164]-[0166]). Rack-Gomer et al. discloses that the method and system include an insulin pump and that the GUI can be transformed into a . Rack-Gomer et al. discloses taking into account predicted blood glucose values in the future as well as insulin to be provided to determine the GUI (paras. [0024]-[0026]).
Rack-Gomer et al is silent to using a plurality of insulin delivery profiles that include insulin delivery actions spanning across a time interval in claim 13. However, this limitation was known in the art at the time of the effective filing date of the invention, is taught by Bell et al.
As to claim 13, Bell et al. discloses using a plurality of insulin delivery profiles that include insulin delivery actions spanning across a time interval (paras. [0170]-[0197]).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Bell et al. discloses that the method of using a plurality of insulin delivery profiles remove the necessity that a physician develop the pump setting for an individual and test the appropriateness of the setting for an individual (paras. [0025]-[0027]). Therefore, one of ordinary skill in the art would have been motivated to utilize the method taught by Bell et al. in the method and system taught by Rack-Gomer et al. to select pump settings, in order to remove the necessity that a physician develop the pump setting for an individual and test the appropriateness of the setting for an individual. Furthermore, one of ordinary skill in the art would predict that the method taught by Bell et al. could be readily added to the method and system of Rack-Gomer et al. with a reasonable expectation of success as both methods pertain to methods for controlling glucose levels using insulin pumps. The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.
18. Applicant asserts that Rack-Gomer does not describe each and every element of claim 1 and Budiman does not remedy the deficiencies of Rack-Gomer (pg. 11, para. 4 to pg. 12, para. 4 of Applicant’s Remarks). This argument is not persuasive because, as discussed above regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1), Rack-Gomer et al. discloses all of the elements of claim 1.

19. Applicant asserts that Rack-Gomer does not describe each and every element of claim 13 and Bell does not remedy the deficiencies of Rack-Gomer (pg. 13, paras. 1-4 of Applicant’s Remarks). This argument is not persuasive because, as discussed above regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1), Rack-Gomer et al. discloses all of the elements of claim 1.

Conclusion
20. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631